Opinion bt
Mitchell, J.,
The plaintiff brought this action in the court below September 28, 1898, to recover “eight months’ salary at $85.00 per month,” under a contract alleged to have been founded upon a resolution of directors of the defendant district, adopted August 18, 1896, which reads as follows: “ On motion, Davis, Prof. Eisenhower be elected principal for the term of three years at $85.00 per month for the term of nine months, provided he moves to town.” He taught fully the nine months’ term for the first year’s school under this employment, and was paid his salary therefor.
In July, 1897, before the time for opening the schools for the next yearly term, the directors made some complaints against the plaintiff, which appear to have been satisfactorily explained, except that he refused to deliver up the keys to his desk as principal, and certain examination papers of the pupils which he held over from the former year. At a meeting on August 2, 1897, the directors passed a resolution reciting that Prof. Eisenhower persisted in his refusal to deliver up the keys and examination papers, and had stated that he would not examine the pupils’ papers without extra compensation; that he would not touch them before the beginning of the next term; that he was legally appointed for three years but had no contract, and concluding as follows: “ Resolved, That it is the belief of the board that said appointment is illegal, and if legal, he has forfeited the position by his conduct above recited, and that the principalship of our schools is now vacant.” .
On August 7, 1897, by resolution, the directors elected Smith Murphy principal of the high school for the ensuing year, and in due time he entered upon his duties as such.
On October 4, 1897, this plaintiff brought an action before a justice of the peace against the defendant and recovered a judgment, as stated in the transcript, “ for one month’s salary, $85.00, for the school month of September, 1897, with interest and costs.” From this judgment an appeal was taken by the *56defendant, and upon the facts agreed upon by the parties the court below entered judgment June “29, 1898, for plaintiff for $89.05, which was afterwards fully paid. After that this suit was brought.
There are eighteen.assignments of error in this case. We are of opinion that there is no harmful error in any of them. No doubt the plaintiff was wrongfully ousted from his place as principal of this high school, for it does not appear that he was dismissed for any one of the four causes prescribed by the Act of May 8, 1854, P. L. 617, sec. 28, cl. 5, — “incompetency, immorality, cruelty, negligence.” It was upon that ground only that he could and did recover in his former action. But he was not limited in that suit to a recovery only for one month’s salary, save by his own allegation in the statement of Ms claim. He might have recovered for all the damages he suffered by his wrongful ouster from the station to which he was lawfully chosen. It is not necessary here to discuss what the legal measure of these damages was. Therefore the judgment in the former suit is a complete bar to the plaintiff’s right to recover in this.
The judgment is affirmed, and this appeal is dismissed at the cost of the appellant.